Exhibit 10.10

 

SECOND AMENDED AND RESTATED

COMPANY GUARANTY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED COMPANY GUARANTY AGREEMENT (this “Guaranty
Agreement”), dated as of July 23, 2014, is made by SONIC AUTOMOTIVE, INC. (the
“Guarantor” or the “Company”) to BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States, as
administrative agent (in such capacity, the “Administrative Agent”) for each of
the lenders (the “Lenders”) now or hereafter party to the Floorplan Credit
Agreement defined below (collectively with the Administrative Agent and the
Revolving Administrative Agent (as defined below), in its capacity as collateral
agent under the Floorplan Credit Agreement, the “Floorplan Secured
Parties”).  All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Floorplan Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company, certain Subsidiaries of the Company party thereto (each an
“Existing New Vehicle Borrower”), the lenders party thereto (the “Existing
Lenders”) and the Administrative Agent entered into that certain Amended and
Restated Syndicated New and Used Vehicle Floorplan Credit Agreement dated July
8, 2011 (as amended prior to (but excluding) the date hereof, the “Existing
Credit Agreement”), pursuant to which certain of the Existing Lenders agreed to
make available (a) to the Existing New Vehicle Borrowers a revolving new vehicle
floorplan facility, including a new vehicle swingline subfacility and (b) to the
Company a revolving used vehicle floorplan facility, including a used vehicle
swingline subfacility; and

 

WHEREAS, the Company (the “Existing Guarantor”) entered into an Amended and
Restated Company Guaranty Agreement dated as of July 8, 2011 (the “Existing
Guaranty Agreement”) pursuant to which the Existing Guarantor has guaranteed the
payment and performance of the obligations of the Existing New Vehicle Borrowers
under the Existing Credit Agreement and other loan documents related thereto;
and

 

WHEREAS, the Company and the Existing New Vehicle Borrowers have requested that
the Existing Credit Agreement be amended and restated in order to, among other
things, (a) extend the maturity date of the floorplan credit facility provided
therein, (b) increase the maximum aggregate amount of the revolving new vehicle
floorplan facility and the revolving used vehicle floorplan facility provided
therein and (c) make certain other amendments to the Existing Credit Agreement
on the terms and conditions set forth in that certain Second Amended and
Restated Syndicated New and Used Vehicle Floorplan Credit Agreement dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Floorplan Credit Agreement”) among the Company, certain Subsidiaries
of the Company (each a “New Vehicle Borrower” and together with the Company, the
“Borrowers” and each individually a “Borrower”), the Lenders and the
Administrative Agent; and

 

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have agreed to
enter into the Floorplan Credit Agreement, subject to, among other things, a
condition that the parties amend and restate the Existing Guaranty Agreement as
provided herein; and




--------------------------------------------------------------------------------

WHEREAS, each New Vehicle Borrower is a Subsidiary of the Guarantor and the
Guarantor will materially benefit from the New Vehicle Floorplan Loans made and
to be made under the Floorplan Credit Agreement; and

 

WHEREAS, the Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Floorplan Credit Agreement; and

 

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Floorplan Credit Agreement by
the Floorplan Secured Parties was the obligation of the Guarantor to enter into
this Guaranty Agreement, and the Floorplan Secured Parties are unwilling to
extend and maintain the credit facilities provided under the Loan Documents
unless the Guarantor enters into this Guaranty Agreement;

 

NOW, THEREFORE, in order to induce (i) the Lenders to amend and restate the
Existing Credit Agreement and (ii) induce the Floorplan Secured Parties to make
the credit facilities provided for in the Floorplan Credit Agreement available
to the New Vehicle Borrowers, the parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement as
follows:  

1.Guaranty.  The Guarantor hereby unconditionally, absolutely, continually and
irrevocably guarantees to the Administrative Agent for the benefit of the
Floorplan Secured Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below).  For all purposes of this Guaranty Agreement,
“Guaranteed Liabilities” means:  (a) each New Vehicle Borrower’s prompt payment
in full, when due or declared due and at all such times, of all Obligations and
all other amounts pursuant to the terms of the Floorplan Credit Agreement, the
Notes, and all other Loan Documents heretofore, now or at any time or times
hereafter owing, arising, due or payable from such New Vehicle Borrower to any
one or more of the Floorplan Secured Parties, including principal, interest,
premiums and fees (including, but not limited to, loan fees and reasonable fees,
charges and disbursements of counsel (“Attorney Costs”)); and (b) each New
Vehicle Borrower’s prompt, full and faithful performance, observance and
discharge of each and every agreement, undertaking, covenant and provision to be
performed, observed or discharged by such New Vehicle Borrower under the
Floorplan Credit Agreement, the Notes and all other Loan Documents.  The
Guarantor’s obligations to the Floorplan Secured Parties under this Guaranty
Agreement are hereinafter collectively referred to as the “Guarantor’s
Obligations”.

 

The Guarantor agrees that it is directly and primarily liable for the Guaranteed
Liabilities.

 

The Guarantor’s Obligations are secured by various Security Instruments referred
to in the Floorplan Credit Agreement, including without limitation, the Security
Agreement.

 

2.Payment.If any New Vehicle Borrower shall default in payment or performance of
any of the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Floorplan Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Floorplan Credit Agreement, then

2

 

 

--------------------------------------------------------------------------------

the Guarantor will, upon demand thereof by the Administrative Agent, fully pay
to the Administrative Agent, for the benefit of the Floorplan Secured Parties,
an amount equal to all the Guaranteed Liabilities then due and owing or declared
or deemed to be due and owing. For purposes of this Section 2, the Guarantor
acknowledges and agrees that “Guaranteed Liabilities” shall be deemed to include
any amount (whether principal, interest, premium, fees) which would have been
accelerated in accordance with Section 8.02 of the Floorplan Credit Agreement
but for the fact that such acceleration could be unenforceable or not allowable
under any Debtor Relief Law.

 

3.Absolute Rights and Obligations.  This is a guaranty of payment and not of
collection.  The Guarantor’s Obligations under this Guaranty Agreement shall be
absolute and unconditional irrespective of, and the Guarantor hereby expressly
waives, to the extent permitted by law, any defense to its obligations under
this Guaranty Agreement and all Security Instruments to which it is a party by
reason of:

 

(a)any lack of legality, validity or enforceability of the Floorplan Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to the Guarantor’s Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

 

(b)any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

 

(c)any acceleration of the maturity of any of the Guaranteed Liabilities or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

 

(d)any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, or for any other obligations or liabilities of any Person under any
of the Related Agreements;

 

(e)any dissolution of any Borrower, the Guarantor, any other Loan Party or any
other party to a Related Agreement, or the combination or consolidation of any
New Vehicle Borrower, the Guarantor, any other Loan Party or any other party to
a Related Agreement into or with another entity, or any transfer or disposition
of any assets of any New Vehicle Borrower, the Guarantor, any other Loan Party
or any other party to a Related Agreement;

 

(f)any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Floorplan Credit Agreement, any of the
Notes or any other Loan Document or any other Related Agreement, in whole or in
part;

3

 

 

--------------------------------------------------------------------------------

 

(g)the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation obligations arising under
any other Guaranty now or hereafter in effect);

 

(h)any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Floorplan
Credit Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Guaranteed Liabilities, or any of the obligations or liabilities
of any party to any other Related Agreement;

 

(i)any other circumstance whatsoever (with or without notice to or knowledge of
the Guarantor) which may or might in any manner or to any extent vary the risks
of the Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any New Vehicle
Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantor’s Obligations, whether arising under North
Carolina General Statutes Sections 26-7 and 26-9 or otherwise.

 

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.

 

4.Currency and Funds of Payment.  All Guarantor’s Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Floorplan Secured Party with respect thereto as against any Borrower, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by any Borrower of any or all of the Guaranteed Liabilities.

 

5.Events of Default.  Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantor’s Obligations shall immediately
be and become due and payable.

 

6.Subordination.  Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, the Guarantor hereby unconditionally subordinates all present
and future debts, liabilities or obligations now or hereafter owing to the
Guarantor (i) of any New Vehicle Borrower, to the payment in full of the
Guaranteed Liabilities and (ii) of each other Person now or hereafter
constituting a Loan Party, to the payment in full of the obligations of such
Loan Party owing to any Floorplan Secured Party and arising under the Loan
Documents.  All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and

4

 

 

--------------------------------------------------------------------------------

during the continuance of an Event of Default, be collected and, upon request by
the Administrative Agent, paid over forthwith to the Administrative Agent for
the benefit of the Floorplan Secured Parties on account of the Guaranteed
Liabilities, the Guarantor’s Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
the Guarantor as agent and bailee of the Floorplan Secured Parties separate and
apart from all other funds, property and accounts of the Guarantor.

 

7.Suits.  The Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Floorplan Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to the Guarantor, the Guarantor’s Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against the Guarantor.  At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against the Guarantor, whether
or not suit has been commenced against any New Vehicle Borrower, any Loan Party
or any other Person and whether or not the Floorplan Secured Parties have taken
or failed to take any other action to collect all or any portion of the
Guaranteed Liabilities or have taken or failed to take any actions against any
collateral securing payment or performance of all or any portion of the
Guaranteed Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3 hereof.

 

8.Set-Off and Waiver.  The Guarantor waives any right to assert against any
Floorplan Secured Party as a defense, counterclaim, set-off, recoupment or cross
claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which the Guarantor may now or at any time hereafter
have against any New Vehicle Borrower or any or all of the Floorplan Secured
Parties without waiving any additional defenses, set-offs, counterclaims or
other claims otherwise available to the Guarantor.  The Guarantor agrees that
each Floorplan Secured Party shall have a lien for all the Guarantor’s
Obligations upon all deposits or deposit accounts, of any kind, or any interest
in any deposits or deposit accounts, now or hereafter pledged, mortgaged,
transferred or assigned to such Floorplan Secured Party or otherwise in the
possession or control of such Floorplan Secured Party for any purpose (other
than solely for safekeeping) for the account or benefit of the Guarantor,
including any balance of any deposit account or of any credit of the Guarantor
with the Floorplan Secured Party, whether now existing or hereafter established,
and hereby authorizes each Floorplan Secured Party from and after the occurrence
of an Event of Default at any time or times with or without prior notice to
apply such balances or any part thereof to such of the Guarantor’s Obligations
to the Floorplan Secured Parties then due and in such amounts as provided for in
the Floorplan Credit Agreement or otherwise as they may elect.  For the purposes
of this Section 8, all remittances and property shall be deemed to be in the
possession of a Floorplan Secured Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.

 

9.Waiver of Notice; Subrogation.

 

(a)The Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences:  (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and otherwise loaning monies or giving or extending credit to or for the benefit
of any Borrower or any

5

 

 

--------------------------------------------------------------------------------

other Loan Party, or otherwise entering into arrangements with any Loan Party
giving rise to Guaranteed Liabilities, whether pursuant to the Floorplan Credit
Agreement or the Notes or any other Loan Document or Related Agreement or any
amendments, modifications, or supplements thereto, or replacements or extensions
thereof; (iii) presentment, demand, default, non-payment, partial payment and
protest; and (iv) any other event, condition, or occurrence described in Section
3 hereof.  The Guarantor agrees that each Floorplan Secured Party may
heretofore, now or at any time hereafter do any or all of the foregoing in such
manner, upon such terms and at such times as each Floorplan Secured Party, in
its sole and absolute discretion, deems advisable, without in any way or respect
impairing, affecting, reducing or releasing the Guarantor from its Guarantor’s
Obligations, and the Guarantor hereby consents to each and all of the foregoing
events or occurrences.

 

(b)The Guarantor hereby agrees that payment or performance by the Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Floorplan Secured Parties upon demand by
the Administrative Agent to the Guarantor without the Administrative Agent being
required, the Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Administrative Agent or any Lender or other party to
a Related Agreement by any Borrower or any other Person on account of the
Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY THE GUARANTOR THAT DEMAND UNDER THIS GUARANTY
AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THE FLOORPLAN CREDIT AGREEMENT.

 

(c)The Guarantor further agrees with respect to this Guaranty Agreement that it
shall not exercise any of its rights of subrogation, reimbursement, contribution
or indemnity, nor any right of recourse to security for the Guaranteed
Liabilities unless and until 93 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its
assets.  This waiver is expressly intended to prevent the existence of any claim
in respect to such subrogation, reimbursement, contribution or indemnity by the
Guarantor against the estate of any other Loan Party within the meaning of
Section 101 of the Bankruptcy Code, in the event of a subsequent case involving
any other Loan Party.  If an amount shall be paid to the Guarantor on account of
such rights at any time prior to termination of this Guaranty Agreement in
accordance with the provisions of Section 21 hereof, such amount shall be held
in trust for the benefit of the Floorplan Secured Parties and shall forthwith be
paid to

6

 

 

--------------------------------------------------------------------------------

the Administrative Agent, for the benefit of the Floorplan Secured Parties, to
be credited and applied upon the Guarantor’s Obligations, whether matured or
unmatured, in accordance with the terms of the Floorplan Credit Agreement or
otherwise as the Floorplan Secured Parties may elect.  The agreements in this
subsection shall survive repayment of all of the Guarantor’s Obligations, the
termination or expiration of this Guaranty Agreement in any manner, including
but not limited to termination in accordance with Section 21 hereof, and
occurrence of the Facility Termination Date.

 

10.Effectiveness; Enforceability.  This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof.  Any claim or claims
that the Floorplan Secured Parties may at any time hereafter have against the
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Floorplan Secured Parties by written notice directed to
the Guarantor in accordance with Section 23 hereof.

 

11.Representations and Warranties.  The Guarantor warrants and represents to the
Administrative Agent, for the benefit of the Floorplan Secured Parties, that it
is duly authorized to execute and deliver this Guaranty Agreement, and to
perform its obligations under this Guaranty Agreement, that this Guaranty
Agreement has been duly executed and delivered on behalf of the Guarantor by its
duly authorized representatives; that this Guaranty Agreement is legal, valid,
binding and enforceable against the Guarantor in accordance with its terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and that the
Guarantor’s execution, delivery and performance of this Guaranty Agreement does
not violate or constitute a breach of any of its Organizational Documents, any
agreement or instrument to which the Guarantor is a party, or any law, order,
regulation, decree or award of any governmental authority or arbitral body to
which it or its properties or operations is subject.

 

12.Expenses.  The Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including Attorney Costs, incurred
by any Floorplan Secured Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.

 

13.Reinstatement.  The Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Floorplan Secured Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Floorplan Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.

 

14.Attorney-in-Fact.  To the extent permitted by law, the Guarantor hereby
appoints the Administrative Agent, for the benefit of the Floorplan Secured
Parties, as the Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise

7

 

 

--------------------------------------------------------------------------------

rights under this power of attorney only upon the occurrence and during the
continuance of an Event of Default.

 

15.Reliance.  The Guarantor represents and warrants to the Administrative Agent,
for the benefit of the Floorplan Secured Parties, that:  (a) the Guarantor has
adequate means to obtain on a continuing basis (i) from any New Vehicle
Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
(“Other Information”), and has full and complete access to the Loan Parties’
books and records and to such Other Information; (b) the Guarantor is not
relying on any Floorplan Secured Party or its or their employees, directors,
agents or other representatives or Affiliates, to provide any such information,
now or in the future; (c) the Guarantor has been furnished with and reviewed the
terms of the Floorplan Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Guaranty Agreement
freely and deliberately, and understands the obligations and financial risk
undertaken by providing this Guaranty Agreement; (d) the Guarantor has relied
solely on the Guarantor’s own independent investigation, appraisal and analysis
of each New Vehicle Borrower, each New Vehicle Borrower’s financial condition
and affairs, the “Other Information”, and such other matters as it deems
material in deciding to provide this Guaranty Agreement and is fully aware of
the same; and (e) the Guarantor has not depended or relied on any Floorplan
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning any New
Vehicle Borrower or any New Vehicle Borrower’s financial condition and affairs
or any other matters material to the Guarantor’s decision to provide this
Guaranty Agreement, or for any counseling, guidance, or special consideration or
any promise therefor with respect to such decision.  The Guarantor agrees that
no Floorplan Secured Party has any duty or responsibility whatsoever, now or in
the future, to provide to the Guarantor any information concerning any New
Vehicle Borrower or any New Vehicle Borrower’s financial condition and affairs,
or any Other Information, other than as expressly provided herein, and that, if
the Guarantor receives any such information from any Floorplan Secured Party or
its or their employees, directors, agents or other representatives or
Affiliates, the Guarantor will independently verify the information and will not
rely on any Floorplan Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, with respect to such information.

 

16.Rules of Interpretation.  The rules of interpretation contained in Sections
1.03 and 1.06 of the Floorplan Credit Agreement shall be applicable to this
Guaranty Agreement and are hereby incorporated by reference.  All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or guaranteed hereby.

 

17.Entire Agreement.  This Guaranty Agreement, together with the Floorplan
Credit Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained.  The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms

8

 

 

--------------------------------------------------------------------------------

hereof.  Except as provided in Section 21, neither this Guaranty Agreement nor
any portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Floorplan Credit Agreement.

 

18.Binding Agreement; Assignment.  This Guaranty Agreement and the terms,
covenants and conditions hereof shall be binding upon and inure to the benefit
of the parties hereto, and to their respective heirs, legal representatives,
successors and assigns; provided, however, that the Guarantor shall not be
permitted to assign any of its rights, powers, duties or obligations under this
Guaranty Agreement or any other interest herein or therein except as expressly
permitted herein or in the Floorplan Credit Agreement.  Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Floorplan Credit
Agreement (to the extent permitted by the Floorplan Credit Agreement); and to
the extent of any such permitted assignment or participation such other Person
shall, to the fullest extent permitted by law, thereupon become vested with all
the benefits in respect thereof granted to such Lender herein or otherwise,
subject however, to the provisions of the Floorplan Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof concerning assignments and participations.  All references herein to the
Administrative Agent shall include any successor thereof.

 

19.Severability.  The provisions of this Guaranty Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

20.Counterparts.  This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor.  Without limiting the foregoing provisions of this Section 20,
the provisions of Section 10.10 of the Floorplan Credit Agreement shall be
applicable to this Guaranty Agreement.

 

21.Termination.  Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement, and all of the Guarantor’s Obligations hereunder (excluding
those Guarantor’s Obligations relating to Guaranteed Liabilities that expressly
survive such termination) shall terminate on the Facility Termination Date.

 

22.Remedies Cumulative; Late Payments.  All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Floorplan Secured Party provided by law or under the
Floorplan Credit Agreement, the other Loan Documents or other applicable
agreements or instruments.  The making of the Loans and other credit extensions
pursuant to the Floorplan Credit Agreement and other Related Agreements shall be
conclusively presumed to have been made or extended, respectively, in reliance
upon the Guarantor’s guaranty of the Guaranteed Liabilities pursuant to the
terms

9

 

 

--------------------------------------------------------------------------------

hereof.  Any amounts not paid when due under this Guaranty Agreement shall bear
interest at the Default Rate.

 

23.Notices.  Any notice required or permitted hereunder shall be given, (a) with
respect to the Guarantor, at its address indicated in Schedule 10.02 of the
Floorplan Credit Agreement and (b) with respect to the Administrative Agent or
any other Floorplan Secured Party, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Floorplan Credit Agreement.  All such
addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 10.02 of the Floorplan Credit Agreement for
the giving and effectiveness of notices and modifications of addresses
thereunder.

 

24.Governing Law; Venue; Waiver of Jury Trial.

 

(a)THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED,
AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

(b)THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE INSTITUTED IN ANY
STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE OF NORTH CAROLINA,
UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS GUARANTY
AGREEMENT, THE GUARANTOR EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION
OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING, AND THE GUARANTOR HEREBY IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.

 

(c)THE GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS FOR NOTICES TO THE GUARANTOR IN EFFECT PURSUANT TO SECTION 24
HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS
IN EFFECT IN THE STATE OF NORTH CAROLINA.

 

(d)NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE

10

 

 

--------------------------------------------------------------------------------

COURTS OF ANY JURISDICTION WHERE THE GUARANTOR OR ANY OF THE GUARANTOR’S
PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT PERMITTED BY THE
APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE GUARANTOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.

 

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS GUARANTY AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, THE GUARANTOR AND THE ADMINISTRATIVE AGENT ON BEHALF OF THE FLOORPLAN
SECURED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING.

 

(f)THE GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

25.Amendment and Restatement.  The parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement,
and this Guaranty Agreement shall constitute neither a release nor novation of
any obligation or liability arising under the Existing Guaranty Agreement nor a
refinancing of any indebtedness or obligations arising thereunder or under the
Existing Credit Agreement or related documents, but rather the obligations and
liabilities in effect under the Existing Guaranty Agreement shall continue in
effect on the terms hereof.

 

 

[Signature page follows.]

 

 

 

11

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTOR:

SONIC AUTOMOTIVE, INC.

By:

/s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Executive Vice President and Chief

 

Financial Officer




SECOND AMENDED AND RESTATED COMPANY GUARANTY AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative

Agent

By:   /s/ Denise Jones

Name:Denise Jones

Title:Assistant Vice President

 



 

SECOND AMENDED AND RESTATED COMPANY GUARANTY AGREEMENT

Signature Page

 